Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 3, 1974, convicting him of criminally negligent homicide, upon a jury verdict, and imposing sentence. Judgment reversed, as a matter of discretion in the interest of justice, and new trial ordered. On the basis of all of the facts adduced in the proof, the defendant was entitled to a charge on circumstantial evidence (see People v Eisenman, 39 NY2d 810; Richardson, Evidence [Prince, 10th ed], § 540, p 533). Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.